Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4 – 16 and 18 – 20 are pending.

Allowable Subject Matter
Claims 1, 2, 4 – 16 and 18 – 20, renumbered as 1 – 18, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 9 and 15 (renumbered as 1, 8 and 14) directed to acquiring a building image and a building mask image corresponding to the building image based on a street-view image and a depth map of a search target region; refining the building image by deleting the building image when an area ratio of buildings in the building image is smaller than a predetermined reference value; detecting keypoints in a refined image; extracting features of detected keypoints; constructing a building search database (DB) by storing extracted features in correspondence with the building image and the building mask image; training a building detection model using a plurality of building images and building mask images; receiving a query image from a user terminal; detecting a building region in the query image; extracting features of the building region in the query image; and searching the building search DB for a building matching extracted features.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARK E HERSHLEY/Primary Examiner, Art Unit 2164